         Case 4:21-cv-00722-BRW Document 8 Filed 08/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DAVID LEE PATTERSON, SR.                                                       PLAINTIFF
ADC # 129780

VS.                               4:21-CV-00722-BRW

QUIN                                                                          DEFENDANT




                                       JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 31st day of August, 2021.


                                                  Billy Roy Wilson
                                                  UNITED STATES DISTRICT JUDGE
